Title: To George Washington from Hanburys & Lloyd, 1 December 1774
From: Hanburys & Lloyd
To: Washington, George



Esteemed friend
London 1 Decemr 1774

We wrote thee 14 Novemr ⅌ the Nancy Capt. Wise as ⅌ copy annex’d to which beg leave to refer thee—since then ⟨illegible have received⟩ none of thy favors.
We send thee inclosed the Kings Speech by which thou wilt see the resolution of Government relative to the Colonies we much wish some expedient may b⟨e⟩ adopted amicably to settle all disputes. We are with great regard thy assured friends

Hanburys & Lloyd

